Citation Nr: 9925436	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-16 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
May 1979, and from February 1986 to November 1991, including 
service in the Persian Gulf from January to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO) which denied service 
connection for headaches and a nervous condition, claimed as 
mood swings, nightmares, night sweats, and an abusive mental 
attitude towards his family.

It is noted that, in connection with his current appeal, the 
veteran requested and was scheduled for a personal hearing 
before a Member of the Board at the RO.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.702(d) (1998), when an appellant fails to appear 
for a scheduled hearing and has not requested a postponement, 
the case will then be processed as though the request for a 
hearing had been withdrawn.  Accordingly, the Board will 
proceed with consideration of the claims based on the 
evidence of record.


FINDINGS OF FACT

1.  The veteran's complaints of headaches have been 
attributed to a medically diagnosed disorder, migraines.

2.  Migraine headaches were not clinically evident in service 
and no competent medical evidence has been submitted linking 
such disorder to service, any incident therein, or any 
reported continuous symptomatology since service.

3.  The veteran's psychiatric symptoms have been attributed 
to a medically diagnosed disorder, bipolar disorder.

4.  A psychiatric disorder (including bipolar disorder) was 
not clinically evident in service and no competent medical 
evidence has been submitted linking such disorder to service, 
any incident therein, or any reported continuous 
symptomatology since.


CONCLUSION OF LAW

The claims of service connection for migraine headaches and 
an acquired psychiatric disorder are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records shows that in July 
1976, the veteran developed a headache after he was 
reportedly hit with a fist on the left side of his head and 
hit a wall with the right side of his head.  Physical and 
neurological examination was normal.  The assessment was 
post-traumatic headache.  On May 1979 military separation 
medical examination, he denied frequent or severe headaches 
and nervous trouble of any sort.  Neurologic and psychiatric 
clinical evaluations were normal.  

Records pertaining to the veteran's second period of active 
service are negative for complaints or findings of chronic 
headaches or a psychiatric disorder.  At his October 1991 
military separation medical examination, he denied frequent 
or severe headaches and nervous trouble of any sort.  His 
neurologic and psychiatric systems were again found to be 
normal on clinical evaluation.  

In November 1995, the veteran filed a claim of service 
connection for "headaches, night sweats, mood swings, 
nightmares, and mental abuse to family."  In support of his 
claim, the RO obtained VA outpatient treatment records for 
the period of August 1994 to June 1996.  

These records show that in August 1994, the veteran was seen 
in the mental health clinic after he reported psychosocial 
problems at a VA Persian Gulf registry examination.  
Specifically, he complained of difficulty concentrating, 
night sweats, increased anger, and difficulty talking with 
his family.  The assessments included rule out depression and 
PTSD.  Later that month, a social worker called the veteran's 
wife who reported that since he returned from the Persian 
Gulf, he had a bad temper, insomnia, night sweats, mood 
swings, and decreased appetite.  However, she also reported 
that he had a more active social life since his return from 
the Persian Gulf and was doing very well at his job.  

In October 1994, the examiner noted that the veteran had 
"episodic irritability and not much else."  A trial of 
Lithium was recommended.  In December 1994, the veteran 
reported that he was doing somewhat better on Lithium.  He 
stated that his main problem was chronic sleep deprivation 
due to working the night shift coupled with his wife's 
working at home during the day.  In March 1995, he reported 
that things were going well except for some minor family 
problems.  He complained of headaches which the examiner 
indicated may be due to glaucoma or migraines.  He reported 
that he intended to apply for a job as a police officer and 
the examiner indicated that there was no evidence of any 
mental illness that would interfere with such plans.  The 
diagnosis was family problems, stress reaction, and a 
disturbed night/day cycle due to shift work.  Lithium was 
continued for the headaches.  

In June 1995, the veteran reported that he still had problems 
with temper, persistent headaches, and disturbed sleep with 
heavy perspiration.  Mental status examination was 
unremarkable.  In October 1995, he reported that his mood had 
become increasingly irritable.  His wife indicated that he 
threw things around the house.  He claimed that he could not 
remember the episodes clearly.  The examiner indicated that 
it did not appear that the veteran was manic, and it was 
possible that the diagnosis of bipolar disorder was 
incorrect.  A trial of Depakote was recommended.  Later that 
month, the veteran raised the possibility that he may have 
post-traumatic stress disorder (PTSD) from seeing traumatized 
children in the Persian Gulf.  He was referred to the PTSD 
clinic for evaluation, but apparently did not report for his 
appointment.

The veteran was afforded a VA medical examination in February 
1996.  He reported that he had headaches for the past year 
which occurred every two to three days and lasted all day.  
He stated that he underwent sinus surgery several months 
previously, which helped his breathing, but not his 
headaches.  He also reported night sweats two or three times 
nightly, and claimed that he had PTSD.  Physical and 
neurological examinations were entirely within normal limits.  
The diagnoses were headaches, secondary to tension and 
stress, musculoskeletal in type and also possibly related to 
his sinus problems.  "They are not migraines."  Also 
diagnosed were night sweats, etiology undetermined.

On VA psychiatric examination in February 1996, the veteran 
reported nightmares, sleep disturbances, and mood swings.  He 
stated that his first experience with ongoing psychiatric 
treatment was at a VA Medical Center in September 1994.  He 
stated that he was seen every six months and was on 
medication.  The examiner noted that the veteran had been 
referred to the PTSD clinic for evaluation based on his 
reports of dreams of Saudi children starving and begging for 
food, but indicated that the veteran did not exhibit any 
symptoms of PTSD.  The diagnosis was cyclothymic personality 
with mild to moderate mood swings.

By May 1996 rating decision, the RO denied the veteran's 
claims of service connection for headaches and a nervous 
condition claimed as mood swings, nightmares, night sweats, 
and an abusive mental attitude towards his family.  The 
veteran disagreed with the RO determination, arguing that the 
provisions of 38 C.F.R. § 3.317 were applicable to his claim.

In support of his claim, the veteran submitted private 
clinical records showing treatment for several disabilities, 
including headaches.  The records show that in June 1995, he 
was seen for manic depression.  In July 1995, he reported 
headaches.  Physical examination showed a severe septal 
deviation, slightly enlarged turbinates, and tenderness over 
the maxillary sinuses.  The assessment was chronic sinusitis 
with secondary headaches.  In August 1995, he again sought 
treatment for headaches which he reported had been present 
since March.  Physical examination showed facial tenderness.  
The diagnosis was headaches, probable maxillary sinusitis.  A 
computed axial tomography (CAT) scan showed maxillary 
sinusitis.  In September 1995, the veteran underwent 
endoscopic surgery for his sinus condition.  

In October 1995, he had a private neurologic consultation at 
which the examiner indicated that the veteran's headache 
complaints suggested "a wide differential with regard to 
etiology, including persistent sinusitis or possibly 
pseudotumor cerebri, given his history of eighteen months 
exposure to Lithium, versus neurosyphilis."  It was also 
noted that persistent sinus disease could be the cause of his 
headaches.  An MRI of the brain was normal.  

In November 1995, Q. Adams, M.D., indicated that a lumbar 
puncture had been performed in connection with the veteran's 
complaints of headaches.  He indicated that the spinal tap 
ruled out pseudotumor cerebri and any infectious or 
inflammatory process.  Thus, he indicated that the possible 
origins of the veteran's headaches were persistent sinus 
inflammation and migraines.  

In August 1996, the veteran again sought treatment for 
headaches, stating that they had resumed after about a six 
month intermission.  By way of history, it was noted that he 
had undergone extensive workup for his complaints, including 
a spinal tap which ruled out tumor cerebri, and a surgical 
procedure which ruled out sinusitis.  It was also noted that 
neurosyphilis had been ruled out as the cause of the 
headaches.  The diagnoses were headaches, probably migraine, 
and bipolar disorder.  

The veteran was again afforded a VA general medical 
examination in November 1998.  He reported that he had 
intermittent night sweats, usually associated with bad 
dreams.  The examiner reviewed the veteran's claims folder 
and noted that he was being treated by a psychiatrist for a 
manic depression condition.  It was also noted that he was 
taking Verapamil for migraine headaches.  The diagnosis was 
general physical examination unremarkable and night sweats, 
etiology unknown.  

The veteran was also afforded a VA psychiatric examination in 
November 1998 at which he reported that he served in the 
Persian Gulf and had been bothered by seeing some of the 
"war urchins" begging along the road.  He indicated that he 
had recently become involved in a church and described his 
experience as rewarding; he also stated that he had been 
receiving treatment at a VA facility with Lithium.  The 
impressions were depression, bipolar, and migraine headaches.

On VA neurological examination in November 1998, the 
veteran's chief complaint was a headache.  The examiner 
reviewed the veteran's claims folder and noted that some 
examiners had attributed his headaches to Migraines, while 
others had not.  It was also observed that he was being 
treated for bipolar disorder.  The veteran described the 
nature of his headaches for the examiner and indicated that, 
with medication, they usually occurred once monthly and 
lasted a couple of hours.  He stated that his headaches began 
in 1993 or 1994, which the examiner noted was approximately 
two years after service.  The diagnoses included classical 
Migraines.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Additionally, where a veteran served continuously for a 
period of ninety days or more during a period of war or 
during peacetime after December 31, 1946, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  The U.S. Court of Appeals for Veterans 
Claims (Court) has established the following rules with 
regard to claims addressing the issue of chronicity.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  

In this case, while the veteran had service in the Persian 
Gulf from January 3 to May 19, 1991, there is no indication, 
nor has he alleged, that he incurred or aggravated any 
disability as a result of combat with the enemy.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable.

In addition to the criteria set forth above, service 
connection may also be established for a chronic disability 
resulting from an undiagnosed illness or illnesses, provided 
that such disability (1) became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (2) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 U.S.C.A. § 1117, 38 
C.F.R. § 3.317 (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

Headaches

After reviewing the pertinent evidence of record, the Board 
finds that the claim of service connection for headaches is 
not well grounded.  In this case, the service medical records 
are silent with regard to any complaints or findings of 
chronic headaches.  At his October 1991 military separation 
medical examination, he denied chronic or severe headaches 
and neurological examination was normal.  

The record shows that the veteran's headaches, by his own 
report, developed in 1993 or 1994, approximately two years 
after his service separation.  While the record demonstrates 
that he is currently being treated for migraine headaches, 
there is no competent medical evidence of record 
etiologically linking the migraine headaches to service, any 
incident therein, or any continuous symptomatology.  Because 
the record contains no competent medical evidence 
establishing such a relationship, the claim is not well 
grounded.  38 U.S.C.A. § 5107(a); Epps, supra.

In reaching this decision, the Board has considered the 
veteran's assertions to the effect that service connection is 
warranted under the provisions of 38 C.F.R. § 3.317.  In that 
regard, the Board recognizes that the veteran served on 
active duty during the Persian Gulf War, and that he 
generally attributes his headaches to occurrences from the 
Persian Gulf.  However, as set forth above, a diagnosis of 
migraine headaches has been made in this case.  The record 
thus establishes that the veteran has a diagnosed condition 
and that his headaches are not attributable to any 
undiagnosed illness.  As his headaches have been attributed 
to a known clinical diagnosis, his claim in this regard 
remains not well grounded.  

Psychiatric disability

For similar reasons, the Board finds that the veteran's claim 
of service connection for an acquired psychiatric disorder is 
not well grounded.  As set forth above, the service medical 
records are silent with regard to any complaints or findings 
of a chronic psychiatric disorder.  At his October 1991 
military separation medical examination, he denied nervous 
trouble of any sort and psychiatric examination was normal.  
Moreover, a psychiatric disorder was not clinically evident 
in the first post service year or for several years 
thereafter and there is no competent medical evidence of a 
link between the veteran's current psychiatric disorder 
(diagnosed as bipolar disorder) and his period of service, 
any incident therein, or any reported continuous 
symptomatology.  Likewise, because the veteran's psychiatric 
symptoms have been attributed to a known clinical diagnosis, 
bipolar disorder, the provisions of 38 C.F.R. § 3.317 do not 
provide a basis on which his claim can be granted.  

Since well-grounded claims have not been submitted, VA is not 
obligated by statute to assist the-veteran in the development 
of facts pertinent to his claims.  38 U.S.C.A. 5107(a).  
Nonetheless, VA has an obligation to notify a veteran under 
section 5103 (a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
'plausible' and that such evidence had not been submitted 
with the application."  McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997) (per curiam).  In this case, however, 
the veteran has not identified any available medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Thus, the VA has satisfied its duty 
to inform the veteran under 38 U.S.C.A. 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER


Service connection for migraine headaches and an acquired 
psychiatric disorder is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

